IN THE SUPREME COURT OF PENNSYLVANIA
                           MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,      : No. 98 MAL 2021
                                   :
                Respondent         :
                                   : Petition for Allowance of Appeal
                                   : from the Order of the Superior Court
         v.                        :
                                   :
                                   :
JESSE SMOOT,                       :
                                   :
                Petitioner         :

COMMONWEALTH OF PENNSYLVANIA,      : No. 99 MAL 2021
                                   :
                Respondent         :
                                   : Petition for Allowance of Appeal
                                   : from the Order of the Superior Court
         v.                        :
                                   :
                                   :
JESSE SMOOT,                       :
                                   :
                Petitioner         :

COMMONWEALTH OF PENNSYLVANIA,      : No. 100 MAL 2021
                                   :
                Respondent         :
                                   : Petition for Allowance of Appeal
                                   : from the Order of the Superior Court
         v.                        :
                                   :
                                   :
JESSE SMOOT,                       :
                                   :
                Petitioner         :

COMMONWEALTH OF PENNSYLVANIA,      : No. 101 MAL 2021
                                   :
                Respondent         :
                                   : Petition for Allowance of Appeal
                                   : from the Order of the Superior Court
         v.                        :
                                         :
                                         :
JESSE SMOOT,                             :
                                         :
                  Petitioner             :

COMMONWEALTH OF PENNSYLVANIA,            : No. 102 MAL 2021
                                         :
                  Respondent             :
                                         : Petition for Allowance of Appeal
                                         : from the Order of the Superior Court
            v.                           :
                                         :
                                         :
JESSE SMOOT,                             :
                                         :
                  Petitioner             :

COMMONWEALTH OF PENNSYLVANIA,            : No. 103 MAL 2021
                                         :
                  Respondent             :
                                         : Petition for Allowance of Appeal
                                         : from the Order of the Superior Court
            v.                           :
                                         :
                                         :
JESSE SMOOT,                             :
                                         :
                  Petitioner             :

COMMONWEALTH OF PENNSYLVANIA,            : No. 104 MAL 2021
                                         :
                  Respondent             :
                                         : Petition for Allowance of Appeal
                                         : from the Order of the Superior Court
            v.                           :
                                         :
                                         :
JESSE SMOOT,                             :
                                         :
                  Petitioner             :

COMMONWEALTH OF PENNSYLVANIA,            : No. 105 MAL 2021
                                         :
                  Respondent             :
                                         :

[98 MAL 2021, 99 MAL 2021, 100 MAL 2021, 101 MAL 2021, 102 MAL 2021, 103 MAL
                   2021, 104 MAL 2021 and 105 MAL 2021] - 2
                                                : Petition for Allowance of Appeal
              v.                                : from the Order of the Superior Court
                                                :
                                                :
JESSE SMOOT,                                    :
                                                :
                     Petitioner                 :


                                        ORDER



PER CURIAM

      AND NOW, this 8th day of March, 2022, the Petition for Allowance of Appeal is

GRANTED. The issue, as stated by petitioner, is:


      In this case, where Petitioner was without counsel for three of the four month pre-
      trial period in the Court of Common Pleas, did the Superior Court misapply United
      States v. Cronic, 466 U.S. 648 (1984), when it affirmed the denial of PCRA relief
      because Petitioner did not identity [sic] a “critical stage” during which Petitioner
      was without counsel?




[98 MAL 2021, 99 MAL 2021, 100 MAL 2021, 101 MAL 2021, 102 MAL 2021, 103 MAL
                   2021, 104 MAL 2021 and 105 MAL 2021] - 3